Cole, J.
The evidence in the case is not embodied in the transcript, and we cannot therefore review the finding of facts by the court. The only question of law presented by the record or argued by counsel is, whether the change of the name of the firm operated to annul the agency which was conferred upon the same persons under another name. We hold that it did not. The confidence or trust of agency was reposed in the individuals having the interest and bearing the relation of partners, and not in the name they had assumed. So long as the interest and relation remain unchanged, they might properly exercise the powers conferred by the *212principal, although they did it under another name. The counterpart of this proposition would be equally true, to wit, that other individuals, although under the same name as that of the agents when constituted such, would not have the authority to bind the principal. To illustrate a little further, A. B. makes John Smith his agent. But the agent, being anxious to obtain a name affording some index to his individuality, procures an act of the legislature or an order of court (Bev. § 3844) changing his name to John Short, or any other. Does he thereby lose his powers as agent, or may they be exercised by some other John Smith ? We think not.
Affirmed.